98 F.3d 730
BEVERLY ENTERPRISES-PENNSYLVANIA, INC., d/b/a Stenton HallNursing and Convalescent Home, Appellant,v.DISTRICT 1199C NATIONAL UNION OF HOSPITAL AND HEALTH CAREEMPLOYEES, AFSCME, AFL-CIO;  National Union ofHospital and Health Care Employees,AFSCME, AFL-CIO.
No. 95-2025.
United States Court of Appeals,Third Circuit.
Oct. 7, 1996.

Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, LEWIS, McKEE, Circuit Judges, and SCHWARZER, District Judge.*
SUR PETITION FOR PANEL REHEARING WITH SUGGESTION FOR REHEARING IN BANC
Prior report: 90 F.3d 93.
BECKER, Circuit Judge.


1
The petition for rehearing filed by appellant having been submitted to the judges who participated in the decision of this Court, and to all the other available circuit judges in active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is DENIED.



*
 As to panel rehearing only